United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0178
Issued: April 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 10, 2015 appellant filed a timely appeal from an October 15, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish left foot
conditions causally related to a January 10, 2015 employment incident.
On appeal, appellant contends that he submitted sufficient evidence to establish that his
coworker ran over his heel with a hamper at work and caused a heel contusion for which he is
seeking compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 2015 appellant, a 56-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained an injury on that day as a result of being hit by a hamper.
He stated that he was pushing his hamper at work when a coworker, who was behind him,
accidentally pushed another hamper into his left heel. In an undated narrative statement,
appellant further explained that his coworker rolled his hamper into him where his left heel got
caught under the hamper causing a lot of pain. He stopped work on the date of injury.
In a January 12, 2015 witness statement, appellant’s coworker stated that on January 10,
2015 appellant was in front of him and they stopped. When they started moving again,
appellant’s heel clipped the front of his hamper.
In a January 10, 2015 report, Dr. Carlos Garcia, an emergency and family medicine
physician, diagnosed contusion of bone and a heel contusion. He indicated that appellant’s left
foot got caught under a heavy cart that morning. Dr. Garcia opined that appellant’s injury
resulted in a contusion which was a painful lesion caused by blunt force trauma that usually led
to a bruise of the bony structure. He indicated that appellant should not work for a few days and
that he should see a podiatrist. In a January 14, 2015 duty status report (Form CA-17),
Dr. Garcia advised that appellant was totally disabled.
In a January 26, 2015 letter, OWCP notified appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant provided a January 14, 2015 report from Dr. Sean O’Meara, a podiatric
surgeon, who noted that appellant presented with right heel pain and reported pain since an
injury which was located on the right heel. He reported tenderness and pain on the Achilles
insertion along the posterior heel and plantar heel, which was affecting his gait and inability to
perform his job duties. Dr. O’Meara diagnosed plantar fascial fibromatosis, Achilles tendinitis,
closed fracture of calcaneus, arthralgia of the ankle and/or foot, and pain in limb. He prescribed
a pneumatic walking boot placed on the left lower extremity and advised that appellant was
totally disabled for work due to his acute injury. On January 28, 2015 Dr. O’Meara indicated
that appellant wore the boot that helped, but he was still with discomfort and advised that he
would continue conservative therapy.
In a January 28, 2015 duty status report (Form CA-17), Dr. O’Meara referenced the
history of injury and advised that appellant was totally disabled until February 9, 2015 at which
time he would be capable of full-time, full-duty work without restrictions.
By decision dated March 17, 2015, OWCP denied appellant’s claim because the medical
evidence was insufficient to establish a causal relationship between his diagnosed conditions and
the January 10, 2015 employment incident.
On July 22, 2015 appellant requested reconsideration and submitted a January 10, 2015
duty status report (Form CA-17) from Dr. Garcia who listed a diagnosis of contusion of bone.

2

Dr. Garcia advised that appellant was totally disabled for work on January 12, 2015 and
indicated that a specialist would determine further restrictions as of January 13, 2015.2
By decision dated October 15, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he actually experienced the employment incident at the time, place, and
in the manner alleged. Second, the employee must submit sufficient evidence, generally only in
the form of medical evidence, to establish that the employment incident caused a personal injury.
An employee may establish that the employment incident occurred as alleged but fail to show
that his condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7

2

Appellant further submitted medical evidence dated July 13, 2015 regarding a lumbar injury, which is not
pertinent to the issue on appeal.
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

ANALYSIS
OWCP has accepted that the employment incident of January 10, 2015 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s left foot conditions
resulted from the January 10, 2015 employment incident. The Board finds that appellant did not
meet his burden of proof to establish a causal relationship between the conditions for which
compensation is claimed and the employment incident.
In his reports, Dr. Garcia indicated that appellant’s left foot got caught under a heavy cart
at work on January 10, 2015 causing left heel pain and a diagnosis of contusion of bone. He
opined that appellant’s injury resulted in a contusion which was a painful lesion caused by blunt
force trauma that usually led to a bruise of the bony structure. The Board finds that Dr. Garcia
failed to provide sufficient medical rationale explaining the mechanism of how being struck by a
mail hamper on January 10, 2015 caused appellant’s diagnosed condition. Dr. Garcia indicated
that appellant’s condition occurred at work, but such generalized statements do not establish
causal relationship because they merely repeat appellant’s allegations and are unsupported by
adequate medical rationale explaining how his physical activity at work actually caused or
aggravated the diagnosed conditions.8 Dr. Garcia’s opinion was based, in part, on temporal
correlation. The Board has held that neither the mere fact that a disease or condition manifests
itself during a period of employment nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish a causal relationship.9
Dr. Garcia did not otherwise sufficiently explain the reasons why diagnostic testing and
examination findings led him to conclude that the January 10, 2015 incident at work caused or
contributed to the diagnosed condition. Thus, the Board finds that the reports from Dr. Garcia
are insufficient to establish that appellant sustained an employment-related injury.
Dr. O’Meara diagnosed plantar fascial fibromatosis, Achilles tendinitis, closed fracture of
calcaneus, arthralgia of the ankle and/or foot, and pain in limb. On January 14, 2015 he noted
that appellant presented with right heel pain following a right heel injury. The Board finds that
Dr. O’Meara did not provide an accurate factual background as he indicated that appellant
sustained a work-related injury to his right heel rather than his left heel as claimed by appellant
and failed to clarify the inconsistencies in his reports. It is well established that medical reports
must be based on a complete and accurate factual and medical background and medical opinions
based on an incomplete or inaccurate history are of little probative value.10 No other reports
from Dr. O’Meara provided an accurate history and explained how the January 10, 2015 work
incident caused or contributed to a left foot condition. Thus, the Board finds that the reports
from Dr. O’Meara lack probative value and are insufficient to establish appellant’s claim.
On appeal, appellant contends that he submitted sufficient evidence to establish that his
coworker ran over his heel with a hamper at work and caused a heel contusion for which he is
seeking compensation. Based on the findings and reasons stated above, the Board finds
8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

10

See L.M., Docket No. 15-1588 (issued December 16, 2015); Douglas M. McQuaid, 52 ECAB 382 (2001).

4

appellant’s argument is not substantiated. As appellant has not submitted any rationalized
medical evidence to support his allegation that he sustained a left heel injury causally related to
the January 10, 2015 employment incident, he has failed to meet his burden of proof to establish
a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left foot
conditions causally related to a January 10, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

